DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on May 25, 2022 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd, IV (U.S. Patent # 10,272,613).
	In the case of claim 1, Boyd teaches a process for forming a workpiece support in the form of a building product by printing in the form of freeform additive manufacturing (Abstract). The method of Boyd comprised configuring a first printing scheme in the form of sequential bath an extruder of a printing apparatus would take using printing software in the form of a CAD program configured with a workpiece support model/structure design (Column 4 Lines 33-50 and Column 12 Line 50 through Column 13 Line 4). A workpiece support skeleton in the form of a cellular matrix is then printed/extruded according to the first printing scheme derived from the CAD program by the printing apparatus/extruder (Abstract and Column 9 Lines 6-46). Boyd further teaches that the workpiece support/structure was formed by filling the skeleton/cellular matrix with an additional material (Abstract and Column 4 Lines 51-67).
	As for claim 2, Boyd teaches that the first printing scheme was segment printing (Column 9 Lines 47-67).
	As for claim 3, Boyd teaches that the printing scheme was configured using a user operated computer in the form of a CAD program which displayed the schemes for forming the desired structure and determining and configuring the printing sequence/scheme to form the desired structure (Column 4 Lines 33-50, Column 9 Line 47 through Column 10 Line 24 and Column 12 Line 50 through Column 13 Line 4).
	As for claims 4-6, Boyd teaches having configured a first filling scheme according to the printing software/CAD program (Column 12 Line 50 through Column 13 Line 13). Boyd further teaches having controlled a second nozzle 217 to eject a ceramic wire/fiber according to the printing scheme and model to obtain the workpiece support skeleton (Column 7 Lines 42-49 and Column 8 Lines 60-67). Boyd further teaches having simultaneously controlled a first nozzle/sprayer to eject a linear material in the form of filler to fill the skeleton (Abstract and Column 4 Lines 51-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd, IV.
	The teachings of Boyd as it applies to claim 5 have been discussed previously and incorporated herein.
	As for claim 7, Boyd teaches that the filling scheme was a linear filling scheme (Column 11 Lines 32-63 and Figure 31). However, Boyd does not teach that the filling scheme had a filling rate of 10 to 100%. Section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Boyd does teach that the filling was conducted to strengthen the formed skeleton structure (Column 4 Lines 52-67). Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal filling rates through routine experimentation because the rate/percentage of filling affected the structural strength of the printed structure/support.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Boyd teaches a process for forming a workpiece support by forming a skeleton by printing followed by filling the skeleton. However, Boyd does not fairly teach or suggest having further printed a workpiece body according to a second printing scheme and the workpiece support model to obtain a workpiece having a support; performing a debinding of the workpiece having the support in a catalytic debinding furnace; performing a sintering of the workpiece having the support in a sintering furnace and removing the workpiece support by a physical method to obtain the workpiece body.

Conclusion
	Claims 1 through 7 have been rejected and claim 8 have been objected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712